DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 12 February 2021. In view of this communication, claims 1-10 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kurokawa (US 10014565 B2), hereinafter referred to as Kurokawa.
Regarding claim 1, Kurokawa teaches a flexible wiring board 11 comprising (Kurokawa Fig. 2; Col. 2, lines 39-44: 11 and 12 are flexible flat cables)
At least one layer 11 including an impedance control line 114 capable of transmitting a high frequency signal; and Kurokawa (Fig. 2; Col. 3, lines 6-11: Signal line 114 of first cable 11)
At least one conductive layer 12 including a conductor 124 positioned along the impedance control line (Kurokawa Fig. 2; Col. 3, lines 6-11: Conductive line 124 of second flexible flat cable 12 is opposed to signal line 114 of first cable 11)
Regarding claim 2, Kurokawa teaches the flexible wiring board 11 of claim 1 (see above), wherein the impedance control line 114 is positioned to run in parallel with the conductor 124 (Kurokawa Fig. 2; Col. 1, lines 35-40: First cable 11 and the signal lines thereof, and second cable 12 and the signal lines thereof are parallel in one direction)
Regarding claim 3, Kurokawa teaches the flexible wiring board 11 of claim 1 (see above), wherein the at least one layer 11 including the impedance control line 114 and the at least one conductive layer 12 are positioned apart from each other (Kurokawa Fig. 2; Col. 2, lines 39-44: Interval regulation member is sandwiched between flexible flat cables 11 and 12)
Regarding claim 5, Kurokawa teaches the flexible wiring board 11 of claim 1 (see above), wherein the impedance control line 114 is disposed so that an orthogonal projection of the impedance control line 114 onto the conductor 124 is included in the conductor 124 (Kurokawa Fig. 2; Col. 1, lines 35-40; Col. 3, lines 6-11: Impedance control line 114 in conductive layer 11 is opposed and parallel to line 124 in conductive layer 12; therefore, an orthogonal projection of signal line 114 onto layer 12 would result in a projection onto signal line 124)
Regarding claim 6, Kurokawa teaches the flexible wiring board 11 of claim 5 (see above), wherein the impedance control line 114 is positioned so that an orthogonal projection of the impedance control line 114 onto the conductor 124 passes through a center of the conductor 124 (Kurokawa Fig. 2; Col. 1, lines 35-40; Col. 3, lines 6-11: Impedance control line 114 in conductive layer 11 is opposed and parallel to line 124 in conductive layer 12; therefore, an orthogonal projection of signal line 114 onto layer 12 would result in a projection onto the center of signal line 124)
Regarding claim 8, Kurokawa teaches the flexible wiring board 11 of claim 1 (see above), further comprising a plurality of conductive layers 12 including a conductor 124 running in parallel with the impedance control line (Kurokawa Fig. 2; Col. 3, lines 6-11: Conductive line 124 of second flexible flat cable 12 is opposed to signal line 114 of first cable 11)
Regarding claim 9, Kurokawa teaches the flexible wiring board 11 of claim 1 (see above), wherein the at least one layer 11 including the impedance control line 114 includes a conductor 116 (Kurokawa Fig. 2; Col. 3, lines 6-9: Signal lines 114, 116 in flexible flat cable 11)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masaaki (JP 2006/024618 A), hereinafter referred to as Masaaki.
Regarding claim 4, Kurokawa teaches the flexible wiring board 11 of claim 1 (see above), but does not teach that the at least one impedance control line is positioned near the at least one conductive layer so that the at least one conductive layer functions as a ground layer.
However, Masaaki does teach that the at least one impedance control line 12 is positioned near the at least one conductive layer 16 so that the at least one conductive layer 16 functions as a ground layer. (Masaki Fig. 3, Abstract: ground layer 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a ground plane as taught by Masaaki in the structure of Kurokawa because a ground plane functions to prevent electromagnetic interference/leakage (Masaaki Abstract).
Regarding claim 10, Kurokawa teaches the flexible wiring board 11 of claim 1 (see above), but does not teach that the at least one layer including the impedance control line includes a plurality of layers including the impedance control line, and the at least one conductive layer includes a plurality of conductive layers.
However, Masaaki does teach that the at least one layer (A) including the impedance control line includes a plurality of layers (10, 15) including the impedance control line, and the at least one conductive layer (B) includes a plurality of conductive layers (11, 16). (Masaaki Fig. 4, annotated below; impedance control line 12 in section A has layers 10, 15, and 16; conductive layers 11, 16 are in section B)
[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    257
    276
    media_image1.png
    Greyscale

Masaaki Figure 4

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kurokawa with the layers of Masaaki to prevent/limit electromagnetic interference. (Masaaki Abstract)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kyohisa (JP 2001/144451 A), hereinafter referred to as Kyohisa. 
Regarding claim 7, Kurokawa teaches the flexible wiring board 11 of claim 1 (see above), but does not teach that the at least one layer including the impedance control line includes a signal line configured to transmit a signal of a lower frequency than the high frequency signal.
Kyohisa does teach that the at least one layer including the impedance control line includes a signal line configured to transmit a signal of a lower frequency than the high frequency signal. (Kyohisa Fig. 16, signal transmission lines 101, 102, 103 have different characteristic impedances; it is inherent that they operate at different frequencies)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lines of Kurokawa to transmit signals at different frequencies as taught by Kyohisa because that would make it possible for more signals to be transmitted in the same size package (Kyohisa Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847